Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 8-10 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended claim 1 and the 35 USC 112(a) and (b) rejections are withdrawn.
Claims 1, 2, 4, 5, 8-10 and 15 are allowable over the prior art because applicant’s arguments with respect to Taniguichi are persuasive.  The closest prior art of record, Taniguchi, fails to teach or suggest spacer knit fabric with an insertion yarns (non-loop yarn) that is a multifilament yarn and wherein the insertion yarns has a lower melting point than the ground (loop) yarns in order to bond and fix the loop threads together.  Taniguchi teaches monofilament insertion yarns that are a low melt yarns to fuse with the ground yarns. While, Taniguchi broadly discloses multifilament yarns, Taniguchi teaches away from a multifilament and uses a monofilament yarn as stated in paragraph [0049].  It would not have been obvious to employ or substitute the multifilament yarn based on Taniguchi and Taniguchi provides no teaching or suggestion to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759